ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                           Powell v. Dean Foods Co., 2012 IL 111714




Caption in Supreme         TRACEY POWELL, Indiv. and as Special Adm’r of the Estate of Adam
Court:                     McDonald, Deceased, et al., Appellants, v. DEAN FOODS COMPANY
                           et al., Appellees.



Docket Nos.                111714, 111717 cons.
Filed                      January 20, 2012
Rehearing denied           March 26, 2012
Held                       Only the party moving to substitute a judge as a matter of right has
(Note: This syllabus       standing, if that motion is erroneously denied, to seek the remedy of
constitutes no part of     having all subsequent orders entered in the case declared null and void.
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. Patricia
                           Banks, Judge, presiding.



Judgment                   Appellate court judgment vacated; circuit court judgment reinstated;
                           cause remanded.
Counsel on               Martin J. Healy, Jr., David P. Huber and Dennis M. Lynch, of The Healy
Appeal                   Law Firm, J. Timothy Eaton, of Shefsky & Froelich, and William J. Harte
                         and Joan M. Mannix, all of Chicago, and Michael T. Reagan, of Ottawa,
                         for appellants Tracey Powell and George Kakidas.

                         Michael W. Rathsack, of Chicago (Michael K. Muldoon and John J.
                         Muldoon III, of counsel), for appellant Alexander Chakonas.

                         James K. Horstman and Ronald L. Wisniewski, of Cray Huber Horstman
                         Heil & Vanausdal LLC, of Chicago, for appellees Alco of Wisconsin et
                         al.

                         Hugh C. Griffin and Stevie A. Starnes, of Hall Prangle & Schoonveld,
                         LLC, of Chicago, for appellee Dean Foods Company.


Justices                 JUSTICE THOMAS delivered the judgment of the court, with opinion.
                         Justices Freeman, Garman, Karmeier, Burke, and Theis concurred in the
                         judgment and opinion.
                         Chief Justice Kilbride took no part in the decision.



                                           OPINION

¶1        Plaintiffs, Tracey Powell, individually and as special administrator of the estate of Adam
      McDonald, deceased, George Kakidas, individually and as special administrator of the estate
      of Diana Kakidas, deceased, and Alexander Chakonas, individually and as special
      administrator of the estate of Christina Chakonas, deceased, filed wrongful-death actions
      arising from a car accident where plaintiffs’ vehicle was hit by a tractor-trailer driven by
      defendant Jamie L. Reeves. Plaintiffs filed suit against Reeves, Dean Foods Company, Alco
      of Wisconsin, Inc., and Alder Group, as well as other defendants not at issue in this appeal.
      Following trial, a jury in the circuit court of Cook County returned a verdict in favor of each
      plaintiff, finding defendants jointly and severally liable.
¶2            Defendants appealed, arguing, inter alia, that the trial court erred in denying Alder
      Group’s motion for substitution of judge as of right pursuant to section 2-1001(a)(2) of the
      Code of Civil Procedure (the Code) (735 ILCS 5/2-1001(a)(2) (West 2006)). The Appellate
      Court, First District, agreed with defendants that the trial court erred in denying Alder
      Group’s motion for substitution of judge as a matter of right. 405 Ill. App. 3d 354.
      Accordingly, the appellate court reversed the trial court’s order denying Alder Group’s
      motion for substitution, and vacated all orders entered in the case subsequent to the denial

                                               -2-
       of the motion for substitution. 405 Ill. App. 3d at 364. The appellate court remanded the
       cause for a new trial before another trial judge. Id.
¶3          Plaintiffs filed petitions for leave to appeal with this court pursuant to Illinois Supreme
       Court Rule 315 (Ill. S. Ct. R. 315 (eff. Feb. 26, 2010)). This court denied plaintiffs’ petitions
       for leave to appeal. Plaintiffs then filed motions for leave to file motions for reconsideration
       of the orders denying their petitions for leave to appeal. This court allowed the motions for
       reconsideration. This court then vacated its orders denying plaintiffs’ petitions for leave to
       appeal, and entered orders allowing the petitions for leave to appeal, which were
       consolidated.

¶4                                        BACKGROUND
¶5         The facts relevant to the issues on appeal are as follows. On July 6, 2002, defendant
       Reeves was driving eastbound on U.S. 30 near Lincoln Street in Wanatah, Indiana. Reeves
       was employed by defendant Alco of Wisconsin, Inc. The truck tractor that Reeves was
       driving was owned by defendant Alder Group, Inc., and Reeves was hauling a trailer that was
       owned by Dean Illinois Dairies, LLC, which was loaded with defendant Dean Foods
       Company’s milk products.
¶6         Around 10:25 p.m., Christina Chakonas was driving with Adam McDonald and Diana
       Kakidas. Christina approached U.S. 30 on Lincoln Street, which was a secondary road with
       a stop sign for U.S. 30. After stopping, Christina began to turn left attempting to cross Route
       30. Reeves struck Christina’s vehicle as it crossed the eastbound lanes of U.S. 30. As a result
       of the accident, Christina, Adam and Diana were killed.
¶7         On December 2, 2003, plaintiff Chakonas filed his complaint against Reeves, Alco, Inc.,
       Alco of Wisconsin, Inc., d/b/a Robert Alder & Sons, and Dean Foods Company. In July
       2004, Chakonas filed an amended complaint naming Reeves, Alco, Inc., Alco of Wisconsin,
       Dean Foods Company, and Dean Illinois Dairies, LLC, as defendants.
¶8         On December 31, 2003, Powell and Kakidas filed their complaint naming Reeves and
       Dean Foods Company as defendants. In July 2004, Powell and Kakidas filed an amended
       complaint naming Dean Illinois Dairies, LLC, Reeves, Alco of Wisconsin, and Alder Group
       as defendants. In August 2004, Chakonas filed a motion to consolidate his action with that
       of Powell and Kakidas. That motion was granted and the cases were consolidated.
¶9         Plaintiffs alleged that the corporate defendants were vicariously liable for Reeves’
       negligent driving. Further, plaintiffs alleged that Reeves was speeding, was in excess of his
       federal hours of service requirements, and did not brake until four seconds after the collision.
¶ 10       Following discovery, the case was set for trial on October 11, 2007. The defendants were
       all represented by one law firm. At the time of trial, the following defendants had been
       named in one or both of plaintiffs’ complaints: Reeves; Alco, Inc.; Alco of Wisconsin, Inc.;
       Alder Group, Inc.; Dean Foods Company; and Dean Illinois Dairies, LLC. On October 11,
       2007, four defendants moved ex parte for a change of judge as of right pursuant to section
       2-1001(a)(2)(i) of the Code. Defendant Dean Illinois Dairies, LLC, took a change of judge



                                                 -3-
       as of right from Judge William J. Haddad.1 Defendant Alco of Wisconsin took a change as
       of right from Judge Susan Zwick. Defendant Dean Foods Company took a change as of right
       from Judge James M. Varga, and defendant Alco, Inc., took a change as of right from Judge
       Patricia Banks.
¶ 11        When plaintiffs learned of Alco, Inc.’s motion for substitution as of right from Judge
       Banks, plaintiffs filed a motion with the assignment judge to send the case back to Judge
       Banks to reconsider Alco, Inc.’s motion. After the case was sent back to Judge Banks,
       plaintiffs filed a motion seeking reconsideration of Judge Banks’ order granting Alco, Inc.’s
       motion for substitution of judge. Plaintiffs alleged that Alco of Wisconsin, Inc., and Alco,
       Inc., were alternative names for the same entity, and that Alco, Inc., was the former name of
       Alco of Wisconsin, Inc. Although plaintiff Chakonas had named Alco, Inc., as a defendant,
       plaintiffs argued that defendants’ amended appearance purposely excluded an appearance by
       Alco, Inc., and in response to plaintiff Chakonas’ complaint, defendants referenced Alco of
       Wisconsin when answering Chakonas’ allegations against Alco, Inc. Plaintiffs argued that
       the same party was using two different names to get two substitutions as of right, when they
       were only entitled to one substitution as of right.
¶ 12        Defendants agreed with plaintiffs that the motion on behalf of Alco, Inc., had been filed
       inadvertently. Defense counsel stated, “what I would respectfully ask is that your order be
       rescinded or whatever you have to do; but I would present a motion now on behalf of Alder
       Group, Inc., for substitution of judge and we move on from there.” Judge Banks then granted
       plaintiffs’ motion to reconsider.
¶ 13        Defendant Alder Group, Inc., then presented its motion for substitution of judge as of
       right from Judge Banks. Plaintiffs responded that the trial court had ruled on a substantial
       issue in the case within the meaning of section 2-1001(a)(2)(ii), when it reconsidered and
       vacated the order granting Alco, Inc.’s motion for substitution of judge, so that Alder Group,
       Inc., had no right to a substitution of judge. Judge Banks ordered further briefing on the
       issue. Following briefing, Judge Banks denied Alder Group, Inc.’s motion for substitution
       of judge on the ground that the court had made a substantial ruling on a substantive issue
       when it determined Alco, Inc.’s status, and when the court vacated the order of substitution.
¶ 14        The case then proceeded to trial and the jury found in favor of all three plaintiffs and
       against all defendants. The jury awarded $7 million to the estate of Christina Chakonas,
       which was reduced to $4.2 million because the jury found that Christina was 40% at fault.
       The jury also awarded $8 million to the estate of Diana Kakidas and $8 million to the estate
       of Adam McDonald. The jury answered special interrogatories finding that Christina’s
       contributory negligence was not more than 50% of the combined fault, and that Reeves was
       an agent of Dean Foods.
¶ 15        Thereafter, the trial court denied defendants’ posttrial motions. Relevant to the instant
       appeal, the trial court reaffirmed its denial of Alder Group’s motion for substitution, holding
       that the denial of the motion was not so overly prejudicial that it deprived defendants of a fair


               1
               Defendant Dean Illinois Dairies, LLC, was dismissed from the case at the close of all the
       evidence.

                                                 -4-
       trial.
¶ 16        On appeal, the defendants argued, inter alia, that the trial court erred in denying Alder
       Group’s motion for substitution of judge as a matter of right. Defendants further argued that
       all subsequent orders entered in the case after the trial court erroneously denied the motion
       for substitution of judge were void.
¶ 17        A majority of the appellate court agreed with defendants. The majority first found that
       the trial court’s order granting the motion to reconsider the substitution of judge did not
       constitute a “substantial issue” within the meaning of section 2-1001(a)(2)(ii) of the Code.
405 Ill. App. 3d at 360. The majority held that the ruling on the motion to reconsider did not
       involve a matter pertaining to the merits of the case, but instead concerned a procedural
       matter. Id. Therefore, the trial court erred in denying Alder Group’s motion for substitution
       of judge as a matter of right. Id.
¶ 18        The majority next held that all defendants had standing to challenge the denial of Alder
       Group’s motion for substitution of judge as a matter of right. 405 Ill. App. 3d at 364. The
       majority noted that Illinois case law holds that any and all orders entered after the improper
       denial of a motion to substitute judge are null and void. Id. It followed, then, that such orders
       are void as to all parties in the action. Id. The majority therefore held that “all defendants in
       the case at bar have standing to challenge the denial of Alder Group’s motion for substitution
       of judge as a matter of right and all subsequent orders following the improper denial of Alder
       Group’s motion for substitution of judge are void as to all parties.” Id.
¶ 19        In so holding, the appellate court majority rejected the decision in Aussieker v. City of
       Bloomington, 355 Ill. App. 3d 498 (2005). There, a divided panel of the appellate court held
       that each individual plaintiff in a multiplaintiff civil action was deemed to be a separate
       party, each entitled to one motion for substitution of judge as a matter of right. Id. at 503.
       Aussieker also held that the other plaintiffs in the case lacked standing to claim that the trial
       court erred in denying another plaintiff’s motion for substitution of judge as a matter of right.
       Id.
¶ 20        In rejecting the decision in Aussieker, the appellate court majority in the instant case
       instead agreed with the holding of the court in In re Austin D., 358 Ill. App. 3d 794, 799
       (2005), decided less than six months after Aussieker, which found that Aussieker’s holding
       was “simply wrong.” 405 Ill. App. 3d at 364. The dissenting justice in Aussieker wrote the
       unanimous opinion in Austin D. The Austin D. court held that any and all orders entered after
       the improper denial of a motion to substitute judge are null and void as to all parties in the
       action. Austin D., 358 Ill. App. 3d at 799.
¶ 21        The appellate court majority in this case therefore vacated all orders as to all defendants
       entered subsequent to the trial court’s improper denial of Alder Group’s motion to substitute,
       and remanded the cause to the presiding judge of the law division of the circuit court of Cook
       County for reassignment to another trial judge for a new trial.
¶ 22        The dissenting justice agreed with the majority that the trial court erred in denying Alder
       Group’s motion for substitution of judge as a matter of right, and that the trial court’s order
       denying Alder Group’s motion must be reversed, as well as the order entered for judgment
       on the jury’s verdict against Alder Group. 405 Ill. App. 3d at 364-65 (Gordon, J., dissenting).

                                                 -5-
       However, the dissenting judge would hold that the defendants other than Alder Group lacked
       standing to claim that the trial court erred by denying Alder Group’s motion for substitution
       of judge. Id. at 365.

¶ 23                                         ANALYSIS
¶ 24        Plaintiffs now appeal the appellate court’s decision vacating the jury’s verdicts against
       all defendants and remanding for a new trial. Plaintiffs Powell and Kakidas argue that: (1)
       the defendants other than Alder Group lack standing to appeal from the denial of Alder
       Group’s motion to substitute; (2) the trial court properly denied Alder Group’s motion to
       substitute because Alco of Wisconsin and Alder Group were the same party, and Alco of
       Wisconsin had already been granted a substitution; (3) the trial court properly denied Alder
       Group’s motion to substitute because the trial court’s ruling on the substitution motion was
       substantial; and (4) any relief in this case should be prospective only.
¶ 25        Plaintiff Chakonas argues that even if Alder Group’s motion was wrongly denied, all
       subsequent orders were merely voidable and not void. Chakonas also argues that even if the
       trial court wrongly denied Alder Group’s motion for substitution of judge, only Alder Group
       had standing to contest that ruling on appeal, and the verdicts against the remaining three
       defendants should be affirmed.

¶ 26                                     Motion to Dismiss
¶ 27       Before we address the merits of plaintiffs’ appeal, we first must address plaintiffs’ joint
       motion to dismiss Alder Group with prejudice. Plaintiffs filed their joint motion to dismiss
       Alder Group with prejudice during the briefing of the case. We ordered the motion taken
       with the case.
¶ 28       Plaintiffs’ joint motion notes that in their briefs to the appellate court, they stated that if
       the verdict as to the other defendants was affirmed, they would not pursue Alder Group
       separately on any retrial. Plaintiffs repeated that assertion during oral argument in the
       appellate court. Plaintiffs Powell and Kakidas state that they again confirmed that they would
       not seek retrial solely as to Alder Group in their brief to this court. Plaintiffs’ joint motion
       states that, in order to avoid any confusion concerning their intentions, they now were
       moving to dismiss Alder Group from the case, with prejudice.
¶ 29       In response to plaintiffs’ joint motion to dismiss, Alder Group stated that it had no
       objection to having its potential liability and obligations in this case fully and finally
       extinguished. Alder Group noted that the trial court had stayed execution of the judgment
       against it, but had imposed certain obligations on Alder Group in the operation of its business
       during the pendency of the appeal. Alder Group acknowledged that the appellate court had
       vacated the judgment entered against it, but stated that it was still potentially liable for the
       judgment should this court reverse the appellate court. Alder Group asserted that it was not
       clear from plaintiffs’ motion whether plaintiffs intended to fully and finally release Alder
       Group from the judgments below, from Alder Group’s obligations under the stay order, and
       from all potential liability. Alder Group stated that absent a full and final release, it would
       object to dismissal. However, if plaintiffs were proposing to dismiss Alder Group from the

                                                  -6-
       case with prejudice and to fully and finally release Alder Group from the trial court
       judgments entered against it, from Alder Group’s obligations under the stay order, and from
       all potential liability in the case, Alder Group would have no objection to its dismissal on
       that basis.
¶ 30       The remaining defendants filed a response arguing that this court should deem plaintiffs’
       motion to be a concession that the trial court committed error when it denied Alder Group’s
       motion for substitution of judge. The remaining defendants also argued that plaintiffs’
       motion should cause this court to reconsider the granting of plaintiffs’ petition for leave to
       appeal.
¶ 31       At oral argument, this court asked plaintiffs’ counsel to clarify whether its dismissal of
       Alder Group was with prejudice. Plaintiffs’ counsel confirmed that the dismissal was with
       prejudice. Plaintiffs’ counsel noted that the judgment against Alder Group had been vacated,
       and plaintiffs now were dismissing Alder Group with prejudice, therefore Alder Group was
       released from the judgments entered against it, as well as from all obligations and potential
       liability. Given plaintiffs’ affirmation that its dismissal of Alder Group with prejudice is a
       total release, along with Alder Group’s statement that it would have no objection to a
       dismissal on that basis, we hereby grant plaintiffs’ joint motion to dismiss Alder Group with
       prejudice.

¶ 32                               Substitution of Judge as of Right
¶ 33       We now turn to the merits of this case. Section 2-1001 of the Code provides, in pertinent
       part:
                   “(a) A substitution of judge in any civil action may be had in the following
               situations:
                       ***
                       (2) Substitution as of right. When a party timely exercises his or her right to
                   a substitution without cause as provided in this paragraph (2).
                           (i) Each party shall be entitled to one substitution of judge without cause
                       as a matter of right.
                           (ii) An application for substitution of judge as of right shall be made by
                       motion and shall be granted if it is presented before trial or hearing begins
                       and before the judge to whom it is presented has ruled on any substantial
                       issue in the case, or if it is presented by consent of the parties.
                           (iii) If any party has not entered an appearance in the case and has not
                       been found in default, rulings in the case by the judge on any substantial issue
                       before the party’s appearance shall not be grounds for denying an otherwise
                       timely application for substitution of judge as of right by the party.” 735 ILCS
                       5/2-1001(a)(2) (West 2006).
¶ 34       As noted, the appellate court found that all defendants have standing to challenge the trial
       court’s erroneous denial of Alder Group’s motion for substitution of judge as of right. We
       disagree. For the reasons set forth below, we find that the remaining defendants do not have

                                                 -7-
       standing to challenge the trial court’s denial of Alder Group’s motion for substitution.
¶ 35        The issue of standing presents a question of law that this court reviews de novo. Wexler
       v. Wirtz Corp., 211 Ill. 2d 18, 23 (2004). The doctrine of standing ensures that issues are
       raised only by parties having a real interest in the outcome of the controversy. Village of
       Chatham v. County of Sangamon, 216 Ill. 2d 402, 419 (2005). Standing is shown by
       demonstrating some injury to a legally cognizable interest. Id.
¶ 36        The essence of the inquiry concerning standing is whether the litigant, either in an
       individual capacity or in a representative capacity, is entitled to have the court decide the
       merits of a dispute or a particular issue. In re Estate of Wellman, 174 Ill. 2d 335, 345 (1996).
       The purpose of the standing doctrine is to ensure that courts are deciding actual, specific
       controversies and are not deciding abstract questions or moot issues. Estate of Wellman, 174
Ill. 2d at 344. Thus, as a general rule, a party cannot complain of an error that does not
       prejudicially affect that party. Geer v. Kadera, 173 Ill. 2d 398, 413 (1996). A party must
       assert its own legal rights and interests, rather than assert a claim for relief based upon the
       rights of third parties. See Commercial Credit Loans, Inc. v. Espinoza, 293 Ill. App. 3d 923,
       929 (1997). Moreover, one who has obtained by judgment all that has been asked for in the
       trial court cannot appeal from the judgment. Geer, 173 Ill. 2d at 413-14.
¶ 37        The remaining defendants argue that they have standing to challenge the order denying
       Alder Group’s motion for substitution as of right. Defendants contend that the primary focus
       in determining standing is whether the party seeking adjudication has a personal stake in the
       outcome of the controversy. Further, defendants note that even nonparties have standing to
       urge a trial error on appeal if the nonparty can demonstrate a “direct, immediate and
       substantial interest in the subject matter, which would be prejudiced by the judgment or
       benefitted by its reversal,” citing Buntrock v. Terra, 348 Ill. App. 3d 875 (2004), and
       Citicorp Savings of Illinois v. First Chicago Trust Co. of Illinois, 269 Ill. App. 3d 293
       (1995).
¶ 38        Defendants argue that they are each a party to the action and that they each have a
       personal stake and a direct, immediate and substantial interest in the outcome. Moreover,
       each defendant clearly has been prejudiced by the liability judgments entered against them
       after the trial court’s erroneous ruling, so that they have standing to challenge the trial court’s
       order denying Alder Group’s motion for substitution as of right.
¶ 39        Aside from the general claim that they have been prejudiced by the judgments entered
       against them, and that they have a personal stake and a direct, immediate and substantial
       interest in the outcome, defendants fail to demonstrate how they were prejudiced by the trial
       court’s ruling. The fact that the jury entered verdicts against defendants does not establish
       prejudice. Otherwise, as plaintiffs observe, a losing party could claim nearly any error,
       against any party, as a basis for reversal without a showing of prejudice.
¶ 40        In fact, Dean Foods Company and Alco of Wisconsin, Inc., each filed a motion for
       substitution of judge as a matter of right, which the trial court granted. Consequently, those
       defendants obtained all that was asked for, and everything to which they were entitled, in the
       trial court. Defendant Reeves did not file a motion for substitution of judge as of right.
       Therefore, Reeves cannot now complain that he was erroneously denied his right to


                                                  -8-
       substitution of judge.
¶ 41       Reeves argues that he did not file a motion for substitution as of right following the
       denial of Alder Group’s motion because to do so would have been futile, as the trial court
       already had stated that it had ruled on a substantial matter. Nonetheless, Reeves could have
       filed a motion for substitution of right in order to preserve the issue for appeal. Or, had
       Reeves believed Judge Banks was prejudiced and that he could not receive a fair trial before
       her, Reeves could have filed a petition for substitution of judge for cause pursuant to section
       2-1001(a)(3) of the Code (735 ILCS 5/2-1001(a)(3) (West 2006)). Having done neither,
       Reeves cannot now complain that he was denied a substitution of judge as of right, or that
       the trial court erred in denying Alder Group’s motion. See Federal Deposit Insurance Corp.
       v. O’Malley, 163 Ill. 2d 130, 140 (1994) (defendant forfeited his right to claim there was no
       effective waiver of trial judge’s disqualification, by failing to pursue the matter until an
       unfavorable judgment was entered against him); Douglas Theater Corp. v. Gold Standard
       Enterprises, Inc., 188 Ill. App. 3d 573, 580 (1989) (court may not consider relief not
       requested in the trial court).
¶ 42       It is clear that defendants Dean Foods Company, Alco of Wisconsin, Inc., and Reeves are
       asserting a claim for relief based upon the rights of Alder Group, rather than asserting their
       own claims. As plaintiffs point out, in order to show prejudice, defendants would have to
       show that they had a right to substitution from Judge Banks. As discussed, Alco of
       Wisconsin and Dean Foods Company did not have such a right, because they already had
       sought and obtained a substitution of judge from Judge Susan Zwick and Judge James M.
       Varga, respectively. Reeves cannot claim that he was denied a right to substitution from
       Judge Banks when he did not seek a substitution of judge, either as of right or for cause.
       Consequently, defendants do not have standing to challenge the trial court’s order denying
       Alder Group’s motion for substitution of judge as of right.
¶ 43       In so holding, we find that the appellate court in Aussieker correctly found that the other
       16 plaintiffs in that case had no standing to challenge the trial court’s order erroneously
       denying another plaintiff’s motion for substitution of judge. Aussieker, 355 Ill. App. 3d at
       503. Aussieker was correct that the trial court’s ruling denying one plaintiff’s motion for
       substitution of judge did not affect the remaining plaintiffs, each of whom was a separate
       party who could separately assert his or her own right to a substitution of judge. Id.
¶ 44       In addition, having found that the appellate court in Aussieker was correct concerning
       standing, we overrule the decision in Austin D., 358 Ill. App. 3d 794, which found the
       decision in Aussieker to be “simply wrong.”
¶ 45       Defendants also argue that because the express language of section 2-1001(a) provides
       that the substitution of judge provisions pertain to the moving party’s right to a substitution
       of judge “in any civil action,” a timely filed motion for substitution of judge requires that a
       different judge hear the entire “action.” Therefore, the granting of a substitution of judge
       motion requires that the “entire case” be assigned to a different judge. Defendants apparently
       are arguing that because the appellate court found that Alder Group’s motion for substitution
       should have been granted, it follows that if Alder Group was entitled to a new trial because
       of the erroneous denial of its motion, all defendants who were parties to the “entire case” are


                                                -9-
       entitled to a new trial.
¶ 46       We need not consider whether the “entire case” includes all defendants or just Alder
       Group, as Alder Group now has been dismissed from the case. Given the dismissal of Alder
       Group, the case need not be remanded to the trial court for a new trial before a different
       judge.
¶ 47       Accordingly, because the remaining defendants lack standing to challenge the trial
       court’s order denying Alder Group’s motion for substitution of judge as of right, we vacate
       the appellate court’s order, which vacated the judgments against defendants Alco of
       Wisconsin, Dean Foods Company, and Reeves, and which remanded the cause for a new trial
       as to those defendants. We reinstate the judgments entered in the trial court in favor of
       plaintiffs and against Alco of Wisconsin, Dean Foods Company, and Reeves.
¶ 48       We also note that given its disposition of the case, the appellate court did not address the
       remaining issues raised by defendants on appeal. Accordingly, we remand the cause to the
       appellate court for consideration and resolution of the remaining issues. Carter v. SSC Odin
       Operating Co., 237 Ill. 2d 30, 51 (2010).

¶ 49                                      CONCLUSION
¶ 50       For all of the foregoing reasons, we vacate the appellate court’s decision with regard to
       defendants Alco of Wisconsin, Dean Foods Company, and Reeves, reinstate the judgment
       of the trial court concerning those defendants, and remand the cause to the appellate court
       to address the remaining issues raised by those defendants on appeal.

¶ 51      Appellate court judgment vacated;
¶ 52      circuit court judgment reinstated;
¶ 53      cause remanded.




                                                -10-